Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Moy on 5/5/2021.

The application has been amended as follows: 
Cancelled claims 19 and 20.
Claims 3, 6, and 16 have been amended as follows:

3 (Currently Amended). The POU water filtration device of claim 1, comprising a pair of , wherein one of the pair of drainage openings is formed in each of the pair of end channels and on opposing ends.

The POU water filtration device of claim 1, comprising at least one of photo reactant or UV reflective, materials coating a floor of the container and the top cover.

16 (Currently Amended). A Point of Use (POU) water filtration device comprising;
 a container; 
a top cover coupled to a top surface of the container enclosing the container; 
an opening formed through a center area of the top cover allowing water to enter the container; 
a plurality of separations walls extending up from a floor of the container, the separation walls forming a plurality of channels within an interior of the container, wherein each of the plurality of channels has at least one open end allowing water to flow through, the plurality of channels, wherein the plurality of channels comprises: 
a center channel having a pair of center channel open ends, the pair of center open ends formed on opposing ends of the center channel and on opposing sides of the center channel; 
a pair of side channels, wherein one of the pair of side channels is located on each side of the center channel and in fluid communication with the center channel; and 
a pair of end channels, wherein each one of the pair of end channels is in fluid 5communication with one of the pair of side channels; 
wherein water entering the container flows into a center area of the center channel and flows in opposing directions in the center channel and in opposing serpentine manners through the center channel and through corresponding side channels and corresponding end channels; 
a plurality of Ultraviolet (UV) Light Emitting Diodes (LEDs) attached to sidewalls forming a perimeter of the container, each of the plurality of UV LEDs illuminating UV light down an associated channel of the plurality of channels; 
a lens coupled to at least one of the UV LEDs; 
at least one drainage opening formed in a floor of the container, the drainage opening allowing the water entering the container to exit the container; and 
a photo reactant material coating at least one of the floor, the top cover and the plurality of separations walls.

The following is an examiner’s statement of reasons for allowance:
As set forth in REMARKS filed on 4/29/2021, none of the prior art in record, alone or in combination, fairly suggests or teaches a point of use water filtration device comprising the specific element and the special arrangement of each element as cited in claims 1 and 16. Therefore, claims 1, 3-12, and 14-18 are allowable over the prior art in record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795